Citation Nr: 0902389	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-17 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO0 
in Buffalo, New York



THE ISSUE

Entitlement to an increased, initial rating in excess of 10 
percent for the service- connected status post small bowel 
resection.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1992 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO that granted service connection for status post small 
bowel resection, and assigned a 10 percent rating, effective 
on November 26, 2004.  

The veteran has been afforded two hearings (October 2005 and 
February 2008), each conducted by a Hearing Officer at the 
RO.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.  


FINDING OF FACT

Since date of the filing of the veteran's claim, his service-
connected status post small bowel resection is shown to have 
been productive of a disability picture that more closely 
approximates that of alternating diarrhea and constipation, 
with more or less constant abdominal distress.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the service-connected status post small bowel 
resection are met for period of this appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.114 including Diagnostic Codes 
7328-7319 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
suggestion that any VA defect in assisting the veteran 
reasonably affects the fairness of this adjudication.  

Indeed, the veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.  



Factual Background

The service treatment record shows that the veteran 
hospitalized at a nonservice medical facility after 
sustaining a penetrating gunshot wound in the left hip area 
while working at authorized employment at night.  He 
underwent an exploratory laparotomy and repair of a 
jejunotomy times nine with resection of one foot of bowel and 
primary reanastomosis and resection of one-half foot of the 
ileum with primary anastomosis.  

An April 2005, VA examination recorded a history of a 1990 
small bowel resection procedure.  The veteran had not been 
treated for the condition since that time, but complained of 
problems associated with diarrhea and constipation.  

The veteran also reported having decreased appetite, 
increased bloating, passing of flatulence and burping.  He 
also complained of abdominal pain associated with bloating 
and gas which resolved after passing the gas.  He had been 
diagnosed as having gastroesophageal reflux disease (GERD).  

The veteran also reported losing bowel control at times; he 
denied blood in his stools.  A diagnosis of small bowel 
resection, with residuals described as urgency of diarrhea, 
constipation and flatulence, was provided.  

The veteran was afforded a VA examination in November 2005 
and reported having had to markedly change his diet due to 
digestion problems.  He complained of daily gas and diarrhea 
one to three times a week.  He also reported taking Ex-Lax 
intermittently to treat constipation.  He denied melena.  He 
described his weight as being stable, from 185 to 190 pounds.  
Status post small bowel resection was diagnosed.  A complete 
blood count test showed no anemia.  

A February 2006 VA outpatient record noted that the veteran 
weighed 215 pounds.  A March 2007 VA outpatient record shows 
that the veteran had no change in bowel habits or weight gain 
or loss.  

The veteran was also afforded a VA examination in May 2007 
and complained of appetite changes and weight fluctuation.  
He added that certain foods caused diarrhea.  He also 
experienced constipation, but denied treatment for a 
particular bowel condition.  He did complain of abdominal 
pain, as well as daily bloating, gas and cramps.  

The veteran also complained of reflux occurring after his 
1990 surgery.  He had neither hematemesis nor melena.  The 
use of Prilosec and Nexium helped his symptoms.  Status post 
small bowel resection was diagnosed.  GERD was also 
diagnosed.  

A January 2008 VA outpatient medical record shows findings of 
GERD, loose stools and diarrhea.  The veteran weighed 202 
pounds.  

At his February 2008 hearing, the veteran testified that he 
had daily diarrhea, for which he took medications.  See page 
three of hearing transcript (transcript).  He denied having 
anemia.  See page four of transcript.  He argued that a 30 
percent rating was warranted due to his abdominal distress 
and accompanying diarrhea.  See page eight of transcript.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

The service-connected status post small bowel resection is 
evaluated pursuant to Diagnostic Codes (Codes) 7328-7319.  
See 38 C.F.R. § 4.114.  

Under Code 7328, a 20 percent rating is warranted for 
symptomatic residuals with diarrhea, anemia and inability to 
gain weight.  

A 40 percent rating is warranted for definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including definite weight loss.  

Finally, a 60 percent rating is warranted for marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  

Under Code 7319 a 10 percent rating is warranted for moderate 
irritable colon syndrome manifested by frequent episodes of 
bowel disturbance with abdominal distress.  

A 30 percent rating requires severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

The ratings under Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture.  38 C.F.R. § 4.114. 

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  


Analysis

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  The Court has held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, supra.  
 
In this case, the veteran has appealed the initial rating 
that the RO assigned following the grant of service 
connection.  The Board will consider the evidence for the 
entire period since the effective date of the grant of 
service connection, and consider what rating is warranted 
throughout that period.  

After considering all of the evidence of record, including 
particularly the initial findings identified on the April 
2005, VA examination, and the VA medical evidence on file 
dated since that time, the Board finds that, for the period 
of the appeal, a 30 percent rating is warranted.  

In this regard, the veteran has consistently complained of 
alternating episodes of diarrhea and constipation since 
filing his claim.  Under Code 7319, these findings, along 
with the recorded complaints of related ongoing distress, are 
found to more nearly resemble the criteria for highest rating 
of 30 percent assignable under these provisions.  

A rating in excess of 30 percent is not for application for 
the service-connected status post small bowel resection in 
this case.  A careful review of the medical record in its 
entirety does not demonstrate that he is experiencing any 
definite interference with absorption o nutrition or 
impairment of health supported by findings including definite 
weight loss (Code 7328).  


ORDER

An increased, initial rating of 30 percent for the service-
connected status post small bowel resection is granted, 
subject to the regulations governing the payment of monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


